 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 1 of 8 Page ID #:10593



 1 LEARNING RIGHTS LAW CENTER
   JANEEN STEEL (SBN 211401)
 2 PATRICIA VAN DYKE (SBN 160033)
   janeen@learningrights.org
 3 patsy@learningrights.org
   1625 W. Olympic Blvd, Suite 500
 4 Los Angeles, CA 90015-4684
   Phone: (213) 489-4030
 5 Fax: (213) 489-4033
 6
   DISABILITY RIGHTS ADVOCATES
 7 STUART SEABORN (SBN 198590)
   MELISSA RIESS (SBN 295959)
 8 seaborn@dralegal.org                        LAW OFFICE OF SHAWNA L. PARKS
   mriess@dralegal.org                         SHAWNA L. PARKS (SBN 208301)
 9 2001 Center St., 4th Fl.                    sparks@parks-law-office.com
   Berkeley, CA 94704                          4470 W. Sunset Blvd., Ste. 107-347
10 Phone: (510) 665-8644                       Los Angeles, CA 90027
   Fax: (510) 665-8511                         Phone/Fax: (323) 389-9239
11
12
13 Attorneys for Plaintiffs
14                            UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16
17
     J.R., a minor, by and through her          )   Case No.: 2:17-cv-04304-JAK-FFM
18   guardian ad litem, Janelle McCammack       )
19   et al.,                                    )   Declaration of Shawna L. Parks In
                                                    Support of Plaintiffs’ Motion for
20                 Plaintiffs,                  )   Partial Summary Judgment
                                                )
21            v.                                )   Date: July 27, 2020
22                                              )   Time: 8:30 a.m.
     OXNARD SCHOOL DISTRICT, et al.,            )   Court:10B
23                                              )
                                 Defendants.
24
                                                          First Street Courthouse
25
26
27
28
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 2 of 8 Page ID #:10594



 1                                   Declaration of Shawna Parks
 2   I, Shawna Parks, declare as follows:
 3         1.     I have personal knowledge of the facts set forth in this declaration and, if
 4   called as a witness, I could and would testify competently about these facts.
 5         2.     I am the principal attorney in the Law Office of Shawna L. Parks. I am a
 6   member of the State Bar of California and am admitted to practice before this court. I
 7   am counsel for Plaintiffs and putative class in this matter.
 8         3.     Attached hereto as Exhibit A is a true and correct copy of excerpts of the
 9   Deposition of Amelia Sugden, taken on June 12, 2018.
10         4.     Attached hereto as Exhibit B is a true and correct copy of excerpts of the
11   Deposition of Katrina Madden, taken on January 28, 2020.
12         5.     Attached hereto as Exhibit C is a true and correct copy of the order from the
13   Office of Administrative hearings in Case No. 2016100009, which was M.B.’s due
14   process case against Oxnard School District.
15         6.     Attached hereto as Exhibit D is a true and correct copy of the order from
16   Office of Administrative hearings in Case No. 2016091036, which was I.G.’s due
17   process case against the District.
18         7.     Attached hereto as Exhibit E is a true and correct copy of the order from
19   Office of Administrative hearings in Case No. 2016100053, which was J.R.’s due
20   process case against the District.
21         8.     Attached hereto as Exhibit F is a true and correct copy of the order from
22   Office of Administrative hearings in Case No. 2018080844, which was I.H.’s due
23   process case against the District.
24         9.     Attached hereto as Exhibit G is a true and correct copy of the order from
25   Office of Administrative hearings in Case No. 2018090070, which was F.S.’s due
26   process case against the District.
27
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 1
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 3 of 8 Page ID #:10595



 1           10.   Attached hereto as Exhibit H is a true and correct copy of the order from
 2   Office of Administrative hearings in Case No. 2019120540, which was M.L.’s due
 3   process case against the District.
 4           11.   Attached hereto as Exhibit I is a true and correct copy of excerpts of the
 5   Administrative record in Case No. 2018080844, containing excerpts of Margie Llanes
 6   testimony.
 7           12.   Attached hereto as Exhibit J is a true and correct copy of excerpts of the
 8   Administrative record in Case No. 2018080844, containing excerpts of Pablo Ordaz
 9   testimony.
10           13.   Attached hereto as Exhibit K is a true and correct copy of the
11   Administrative record in Case No. 2018080844, containing excerpts of Shannon Billings
12   testimony.
13           14.   Attached hereto as Exhibit L is a true and correct copy of the
14   Administrative record in Case No. 2018080844, containing excerpts of Michell Moran
15   testimony.
16           15.   Attached hereto as Exhibit M is a true and correct copy of the June 2018
17   copy of the Special Education Policy Manual that was produced by Defendants in this
18   case.
19           16.   Attached hereto as Exhibit N is a true and correct copy of the November
20   2018 Special Education Policy Manual that was produced by Defendants in this case.
21           17.   Attached hereto as Exhibit O is a true and correct copy of an email and
22   attachment sent by Wayne Saddler, sent on November 8, 2018, that was produced by
23   Defendants in this case.
24           18.   Attached hereto as Exhibit P is a true and correct copy of excerpts of the
25   deposition of Naomi Cortez, taken on December 19, 2019.
26           19.   Attached hereto as Exhibit Q is a true and correct copy of excerpts of the
27   deposition of Jennifer Willis, taken on January 16, 2020.
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 2
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 4 of 8 Page ID #:10596



 1         20.    Attached hereto as Exhibit R is a true and correct copy of excerpts of the
 2   deposition of Fanny Fitz, taken on January 16, 2020.
 3         21.    Attached hereto as Exhibit S is a true and correct copy of excerpts of the
 4   deposition of Steve Tobey, taken on January 21, 2020.
 5         22.    Attached hereto as Exhibit T is a true and correct copy of Plaintiffs
 6   deposition notice issued pursuant to FRCP 30(b)(6) for Oxnard School District.
 7         23.    Attached hereto as Exhibit U is a true and correct copy of notes from
 8   Student Success Team meetings for M.L. These District records were produced to
 9   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
10         24.    Attached hereto as Exhibit V is a true and correct copy of cumulative file
11   notes and report cards for M.L. These District records were produced to Plaintiffs’
12   counsel by Oxnard School District pursuant to an education records request.
13         25.    Attached hereto as Exhibit W is a true and correct copy of the initial
14   psychoeducational assessment for purposes of evaluation for special education services
15   for M.L. These District records were produced to Plaintiffs’ counsel by Oxnard School
16   District pursuant to an education records request.
17         26.    Attached hereto as Exhibit X is a true and correct copy of M.L.’s initial
18   Individualized Education Plan. This District record was produced to counsel as part of
19   the IEP meeting process.
20         27.    Attached hereto as Exhibit Y is a true and correct copy of the assessment
21   plan from the District. This District record was produced to Plaintiffs’ counsel by
22   Oxnard School District pursuant to an education records request.
23         28.    Attached hereto as Exhibit Z is a true and correct copy of the initial
24   Individualized Education Plan for F.S. These District records were produced to
25   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
26
27
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 3
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 5 of 8 Page ID #:10597



 1          29.   Attached hereto as Exhibit AA is a true and correct copy of meeting notes
 2   from Student Success Team meetings for F.S. These District records were produced to
 3   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
 4          30.   Attached hereto as Exhibit BB is a true and correct copy of the initial
 5   psychoeducational assessment for purposes of evaluation for special education services
 6   for F.S. These District records were produced to Plaintiffs’ counsel by Oxnard School
 7   District pursuant to an education records request.
 8          31.   Attached hereto as Exhibit CC is a true and correct copy of meeting notes
 9   from Student Success Team meetings for J.R. These District records were produced to
10   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
11          32.   Attached hereto as Exhibit DD is a true and correct copy of the initial
12   Individualized Education Plan for J.R. These District records were produced to
13   Plaintiffs’ counsel by Oxnard School District pursuant to counsels’ participation in the
14   IEP.
15          33.   Attached hereto as Exhibit EE is a true and correct copy of the assessment
16   plan for O.L. This District record was produced to Plaintiffs’ counsel by Oxnard School
17   District pursuant to an education records request.
18          34.   Attached hereto as Exhibit FF is a true and correct copy of the initial
19   Individualized Education Plan for O.L. These District records were produced to
20   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
21          35.   Attached hereto as Exhibit GG is a true and correct copy of a note sent from
22   O.L.’s Physician’s Assistant to the school. This record was produced to Plaintiffs’
23   counsel by Oxnard School District pursuant to an education records request.
24          36.   Attached hereto as Exhibit HH is a true and correct copy of notes from
25   Student Success Team meetings for O.L. These District records were produced to
26   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
27
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 4
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 6 of 8 Page ID #:10598



 1         37.    Attached hereto as Exhibit II is a true and correct copy of O.L.’s report
 2   cards. These District records were produced to Plaintiffs’ counsel by Oxnard School
 3   District pursuant to an education records request.
 4         38.    Attached hereto as Exhibit JJ is a true and correct copy of the initial
 5   psychoeducational assessment for O.L. for purposes of evaluation for special education
 6   services. These District records were produced to Plaintiffs’ counsel by Oxnard School
 7   District pursuant to an education records request.
 8         39.    Attached hereto as Exhibit KK is a true and correct copy of the initial
 9   Individualized Education Plan for O.L. These District records were produced to
10   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
11         40.    Attached hereto as Exhibit LL is a true and correct copy of the initial
12   Individualized Education Plan from Oxnard Union High School District for D.C. These
13   District records were produced to Plaintiffs’ counsel by Oxnard Union High School
14   District as part of counsels’ participation in the IEP process.
15         41.    Attached hereto as Exhibit MM is a true and correct copy of the assessment
16   plan for D.C. from Oxnard School District. This District record was produced to
17   Plaintiffs’ counsel by Oxnard School District pursuant to an education records request.
18         42.    Attached hereto as Exhibit NN is a true and correct copy of the initial
19   psychoeducational assessment for D.C. for purposes of evaluating special education
20   services by Oxnard School District. These District records were produced to Plaintiffs’
21   counsel by Oxnard School District pursuant to an education records request.
22         43.    Attached hereto as Exhibit OO is a true and correct copy of the initial
23   psychoeducational assessment for D.C. for purposes of evaluating special education
24   services by Oxnard Union High School District. This District record was produced as
25   part of counsels’ participation in the IEP process.
26         44.    Attached hereto as Exhibit PP is a true and correct copy of total enrollment
27   data, which I obtained from Dataquest and which includes data from the most recent
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 5
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 7 of 8 Page ID #:10599



 1   year available at the time of the filing of this motion. The California Department of
 2   Education’s DataQuest is the web-based data reporting system for the State of
 3   California, with reporting on state-wide and district-wide data sets, among others. The
 4   main page for DataQuest is located at https://dq.cde.ca.gov/dataquest/. The data
 5   available in DataQuest reports, inter alia, includes total enrollment and special education
 6   enrollment by district and state-wide. The data that was originally attached as Exhibit B
 7   to the Declaration of Peter Leone (Docket No. 43) was pulled from the California
 8   Department of Education’s DataQuest page. The data that was attached to my prior
 9   declaration in conjunction with Plaintiffs’ class certification motion (Docket No. 152)
10   was also pulled from this page.
11           45.   Attached hereto as Exhibit QQ is a true and correct copy of special
12   education enrollment data, which I obtained from Dataquest and which includes data
13   from the most recent year available at the time of the filing of this motion. This is the
14   same data source as that relied on by Dr. Leone.
15           46.   Attached hereto as Exhibit RR is a true and correct copy of is a chart
16   reflecting this data, as updated through the 2018-2019 school year, prepared using the
17   data in Exhibits PP and QQ.
18           47.   Attached hereto as Exhibit SS is a true and correct copy of Defendants’
19   Supplemental Responses to Plaintiffs’ First Set of Interrogatories, served January 7,
20   2020.
21           48.   Attached hereto as Exhibit TT is a true and correct copy of a chart reflecting
22   sources of referrals that is based on the data contained in Defendants’ Supplemental
23   Responses to Plaintiffs’ First Set of Interrogatories, served January 7, 2020, Exhibit SS.
24           49.   Attached hereto as Exhibit UU is a true and correct copy of a chart
25   reflecting relative rates of special education enrollment, prepared using the California
26   Department of Education data included in RR.
27
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 6
 Case 2:17-cv-04304-JAK-FFM Document 295 Filed 03/13/20 Page 8 of 8 Page ID #:10600



 1         50.   Attached hereto as Exhibit VV is a true and correct copy of the Deposition
 2   of Chris Ridge, taken on January 22, 2020.
 3         51.   Attached hereto as Exhibit WW is a true and correct copy of the California
 4   Department of Education’s determination in Case No. Case S-0730-17/18.
 5
 6         Executed this 13th day of March 2020, in Los Angeles, California.
 7
 8
 9                            ______________________________
10                            Shawna L. Parks
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        Parks Declaration in Support of Plaintiffs’ Motion for Partial Summary Judgment
                                                 7
